EXHIBIT 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S. C. Section1350 as adopted pursuant to Section906 of The Sarbanes-Oxley Act of 2002 The undersigned, the Chief Executive Officer of Retail Opportunity Investments Corp. (the "Company"), hereby certifies to the best of his knowledge on the date hereof, pursuant to 18 U.S.C. 1350(a), as adopted pursuant to Section906 of The Sarbanes-Oxley Act of 2002, that the Annual Report on Form10-K for the year ended December31, 2012 (the "Form10-K"), filed concurrently herewith by the Company, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February27, 2013 By: /s/ Stuart A. Tanz Name:Stuart A. Tanz Title:Chief Executive Officer The undersigned, the Chief Financial Officer of Retail Opportunity Investments Corp. (the "Company"), hereby certifies to the best of his knowledge on the date hereof, pursuant to 18 U.S.C. 1350(a), as adopted pursuant to Section906 of The Sarbanes-Oxley Act of 2002, that the Annual Report on Form10-K for the year ended December31, 2012 (the "Form10-K"), filed concurrently herewith by the Company, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February27, 2013 By: /s/ Michael B. Haines Name:Michael B. Haines Title:Chief Financial Officer Pursuant to the Securities and Exchange Commission release 33-8238 dated June5, 2003, this certification is being furnished and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended or incorporated by reference in any registration statement of the Company filed under the Securities Act of 1933, as amended. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
